ON REHEARING
For the reasons assigned in the opinion on rehearing in the case of Monroe Hardware Company, Inc., versus A. Delatte, et al., No. 2301 on the docket of this court:
It is ordered, adjudged and decreed that the original decree as modified on the application of the Union 'Indemnity- Company for a rehearing be amended as follows:
Instead of- defendant, Ouachita Valley Camp No. 10, Woodmen of the World, having the right to execute the judgment herein rendered against the warrantor on *87depositing $1109.40, it is decreed that it shall have the right only on depositing $1721.65; out of which deposit shall be paid, pro rata, the judgment in favor of the plaintiff in the following suits in which the warrantor herein has been called in warranty (wherein judgments are rendered against it in favor of the Ouachita Valley Camp), namely;
No. 2301—Monroe Hardware Company, Inc., vs. A. Delatte, et al.
No. 2302—Parlor City Lumber Company, Inc., vs. A. Delatte, et al.
No. 2303—C. C. Bell vs. A. Delatte, et al.
And that the decree, as' thus amended, be and is made the judgment of this court.